Citation Nr: 0006479	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1948 to August 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied service 
connection for tinnitus, and denied an increase in a 10 
percent rating for service-connected bronchitis.  The veteran 
filed a notice of disagreement with respect to both 
determinations.  In a February 1997 VA Form 9 (substantive 
appeal), the veteran perfected his claim for service 
connection for tinnitus, and withdrew his appeal for an 
increased rating for service-connected bronchitis.  
Accordingly, the Board does not have jurisdiction to review 
this appeal for an increased rating for bronchitis, and that 
issue is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).  [The Board notes that an 
increased 30 percent rating was granted for bronchitis in a 
December 1999 rating decision.]

Thus the only matter now before the Board is entitlement to 
service connection for tinnitus.


REMAND

The veteran contends that he has tinnitus which is 
attributable to his military service, and specifically 
relates such condition to acoustic trauma during active duty 
in Vietnam in the late 1960s.

The Board notes that the veteran's service medical records 
appear to be incomplete, and that the only service medical 
records on file were submitted by the veteran.  The RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC), and in a memorandum 
received in July 1994, the NPRC indicated that the request 
had been referred to "VA address code 11."  No service 
medical records were subsequently received by the RO, and the 
Board finds that the RO should make another attempt to obtain 
additional service medical records, as part of the VA's 
obligation to assist the veteran in completing his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the 
appropriate service department office, 
all additional service medical records 
from the veteran's Army active duty 
service.

2.  Following completion of the above 
development, the RO should review the 
claim for service connection for 
tinnitus.  If the claim remains denied, 
then a supplemental statement of the case 
should be issued to the veteran, and he 
should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




